   Case: 1:16-cv-02287 Document #: 275 Filed: 08/31/20 Page 1 of 3 PageID #:3379




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

  DAVID A. DEWAR,                                  )
                                                   )
                Plaintiff,                         )
                                                   )     No. 16 C 2287
           v.                                      )
                                                   )     Judge Virginia M. Kendall
  MICHAEL DEVINE, TIMOTHY J.                       )
  FELMON, and CHARLES LONG,                        )
                                                   )
                Defendants.                        )

                                               ORDER

       Before the Court is David Dewar’s renewed Bill of Costs. (Dkt. 262.) The Court previously
provided detailed analysis of Dewar’s original Bill of Costs. (Dkt. 252.) Much of the analysis in
that Order applies to the renewed Bill of Costs, so the Court incorporates that Order’s reasoning
by reference. Dewar’s original Bill of Costs sought $96,885.34 costs. (Dkt. 247.) This was a
grossly inflated sum compared to his $1 nominal recovery, and he failed to adequately document
almost all of his costs. The Court granted him $215 in costs related to service of summons that he
adequately documented, but nothing more. In his amended Bill of Costs, Dewar now seeks
$100,287.88. For the reasons set forth below, the Court now permits Dewar to tax $1,704.45 in
costs.

“Attorney” Fees

        The lion’s share of Dewar’s Amended Bill of Costs is his request for $75,372 for his own
time spent working on this case as a pro se litigant. He seeks to tax his own services at a rate of
$12 per hour and claims that he worked on this case for 6,281 hours. Mr. Dewar is not an attorney,
so he cannot recoup attorneys’ fees. See DeBold v. Stimson, 735 F.2d 1037, 1042–43 (7th Cir.
1984) (“The term ‘attorney fees’ contemplates that the services of an attorney will be
utilized. . . . [W]ithout a degree and admission to the bar a pro se litigant is not entitled to collect
attorney fees.”). Thus, Mr. Dewar is not entitled his request for $75,372 related to the time he
worked on his own case as a pro se litigant.

       Dewar also seeks $8,060 in attorney’s fees paid to Matus Law Office, which briefly
represented him in this matter. Again incorporating the Court’s previous analysis by reference,
Dewar is not entitled to recoup these fees because all he recouped in this case was $1, making
almost any request for attorney fees unreasonable and because Matus represented him largely in
the context of failed settlement negotiations.




                                                   1
   Case: 1:16-cv-02287 Document #: 275 Filed: 08/31/20 Page 2 of 3 PageID #:3380




Legal Standard for Taxation of Costs

        “[A] plaintiff who wins nominal damages is a prevailing party under [42 U.S.C.] § 1988.”
Farrar v. Hobby, 506 U.S. 103, 112 (1992). Federal Rule of Civil Procedure 54(d)(1) provides
that “costs—other than attorney’s fees—should be allowed to the prevailing party.” “Among the
costs a court may tax are: ‘(1) Fees of the clerk and marshal; (2) Fees for printed or electronically
recorded transcripts necessarily obtained for use in the case; (3) Fees and disbursements for
printing and witnesses; [and] (4) Fees for exemplification and the costs of making copies of any
materials where the copies are necessarily obtained for use in the case.’” Harney v. City of
Chicago, 702 F.3d 916, 927 (7th Cir. 2012) (quoting 28 U.S.C. § 1920). “Any party seeking an
award of costs carries the burden of showing that the requested costs were necessarily incurred
and reasonable.” Trustees of Chicago Plastering Inst. Pension Tr. v. Cork Plastering Co., 570 F.3d
890, 906 (7th Cir. 2009).

Miscellaneous Costs

        Dewar seeks reimbursement for gasoline ($4,197.14), parking expenses ($759.80), mailing
costs ($346.99), an and a Thomson Reuters legal book ($228.44). As the Court explained in its
previous Order, these expenses are not “costs” within the meaning of 28 U.S.C. § 1920, so they
are not taxable.

       He also seeks reimbursement of the $505 appellate filing fee. But he has not prevailed in
his appeal, so he has no basis for seeking reimbursement at this time.

“Fees for Subpoenas and Processing”

        Dewar seeks a total of $1,495 in fees for “subpoenas and processing. (Dkt. 262 at 5.) The
Court has already granted him $215 for four subpoenas issued on May 5, 2016. Dewar does not
explain why any additional subpoenas or processing fees were necessary. Given that defendants
had already been served and made appearances, it is unclear why further subpoenas to them were
necessary. Nor does Dewar explain why he needed to subpoena his own phone records, when
presumably he could have just requested them from his provider. He also made out multiple checks
to Windy City Process Serving, Inc. for “routine service of processing,” but it is unclear why this
service of process was necessary. Indeed, defense counsel uses CM/ECF, so there is no need to
pay a process server to send every document filed with the Court to defendants. Beyond the $215
already granted, Dewar’s “Subpoena and Processing” fees are not taxable because Dewar has
failed to demonstrate that they were reasonable necessarily incurred.

Printing Costs

        Dewar’s printing costs are not adequately documented. He apparently incurred $1,490 in
printing fees, for which he has provided receipts. But he includes no explanation of what he was
printing on each of these occasions, giving the Court no way of gauging whether the costs incurred
were reasonable or whether printing such vast quantities of documents was necessary. Given the
simple factual nature of this case, it is difficult to imagine that incurring this significant printing




                                                  2
   Case: 1:16-cv-02287 Document #: 275 Filed: 08/31/20 Page 3 of 3 PageID #:3381




cost was necessary. In any event, Dewar has failed to meet his burden to demonstrate that these
printing costs were necessarily incurred and reasonable.

Office Supplies

        The same goes for his office supply expenses of $1,132.81. He does not explain why he
had to incur such a large sum of office supply expenses, nor why the particular purchases were
necessary to his prosecution of the case. As an example, Dewar includes a receipt for a pair of
earbuds, but the Court has no way of knowing why he would need to make such a purchase in
order to prosecute the case.

Court Transcripts, Depositions, and PACER Service Center Fees

        Under Harney, Dewar can recover his fees for court reporter services if he shows that they
were necessarily obtained for use in the case. He incurred $1,186.75 in transcript fees for pre-trial
in-Court hearings, and $2,300 for a copy of the trial transcript. Presumably, he ordered the trial
transcript for use on appeal, but his appeal appears unlikely to be fruitful because the jury’s
determination that Dewar did not establish a compensable injury is subject to substantial deference.
Unless and until the appeal is resolved in Dewar’s favor, the Court sees no reason to order
Defendants to pay for the trial transcript. The remainder of his requested transcripts are for a
variety of motion and status hearings. (See Dkts. 78, 79, 80, 83, 88, 101, 155, 162, 170, 181, 182,
183, 184, 186, 219.) It is unclear why he needed to order so many of these transcripts in order to
prosecute his case. He provides no explanation, so the Court finds that he failed to meet his burden
to demonstrate that ordering any of the transcripts was necessary.

         Dewar’s fees for deposition transcripts for three depositions are adequately documented,
and it is obvious that he would need to incur these fees for purposes of dispositive motion practice
and in preparation for trial. For the three depositions transcripts, he paid Urlaub, Brown, &
Associates a total of $1,489.45. (Dkt. 262 at 40–44.) Dewar is entitled to recovery of this sum.

       Finally, Dewar seeks to tax $1,640.60 in PACER Service Center fees. His Bill of Costs
includes no explanation as to why it was necessary for him to incur such a substantial amount of
PACER fees in order to prosecute his case. The Court will not tax these fees without explanation.

                                         CONCLUSION

       Dewar is entitled to tax $1,704.45 in costs. The remainder of his alleged costs are not
taxable.



                                              ____________________________________
                                              Virginia M. Kendall
                                              United States District Judge

Date: August 31, 2020


                                                 3
